The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Response to Election
1.	The Applicants’ election of Invention I (Claims 1-10) for prosecution without traverse, dated June 03, 2021, is acknowledged.  Claims 11-20 have been withdrawn from further consideration
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:

    PNG
    media_image1.png
    285
    211
    media_image1.png
    Greyscale
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1); 			   FIGS. 15E-G >>>
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,096,740 to L. Chen (hereinafter Chen). 				
In re claim 1, Chen discloses a method of transferring a light emitting devices (LED), comprising:
- preparing a wafer including a substrate (i.e., supply substrate mentioned on step S1, Fig. 1), and bump pads 51 disposed on the semiconductor layers (i.e., layers for subsequent LEDs formation) and arranged in a plurality of light emitting device regions (i.e., electrodes on micro LEDs); 			
- dividing the wafer into a plurality of LEDs while the LED 41 are in close contact with each other [F.2]; 			

    PNG
    media_image2.png
    526
    407
    media_image2.png
    Greyscale
- attaching the LEDs 41 to a transfer tape 10 disposed on a supporting substrate (i.e., supply substrate), such that the supporting substrate contacts transfer tape 10 [Fig 2];
- preparing a circuit board 20 including pads 21 arranged thereon [col. ];
- adjoining the supporting substrate 141 with the circuit board 20, so that the bump pads 51 of at least one LED 41 contact the pads 21 of the circuit board 20 [Fig. 3];
- bonding the at least one LED 41 to pads 21 by applying heat to the pads and bump pads 51 (i.e., laser irradiation mentioned on step S3, Fig. 1); and 	      FIGS.2-4 >>>
- separating the one LED 41 bonded to the pads 21 from the transfer tape 10 [Fig. 4].
In re claim 2, Chen discloses dividing the wafer into the plurality of LEDs 41, comprises:
- forming scribing grooves on the wafer through laser scribing;
- attaching the wafer on a breaking tape 121; and
- dividing the wafer along the scribing grooves.
In re claim 3, Chen discloses attaching the LEDs 41 to the transfer tape 10 [Fig. 2], comprises:
- transferring the LEDs 41 attached on the breaking tape to a temporary substrate while the LEDs are in close contact with each other; and
- transferring the LEDs 41 to the transfer tape 10 from the temporary substrate (i.e., supply substrate).
In re claim 4, Chen discloses the wafer divided into the plurality of light emitting devices using a laser without a breaking process.
In re claim 5, Chen discloses the LEDs 41 bonded to the pads 21 of the circuit board 20 separated from the transfer tape 10 at a first temperature inherently higher than room temperature (i.e., by laser irradiation mentioned on step S3, Fig. 1).
In re claim 6, Chen discloses the first temperature being substantially the same as a bonding temperature for bonding the bump pads of the LEDs 41 to the pads 21 of the circuit board 20 [Fig. 2].
In re claim 7, Chen discloses when separating LEDs 41 bonded to the pads 21 from the transfer tape 10, an adhesive force between the transfer tape and the LEDs being less than that between the bump pads 51 and the pads 21 [Fig. 2].
In re claim 8, Chen discloses the transfer tape 10 having a smaller adhesive force at a bonding temperature for bonding the bump pads 51 of the LEDs 41 to the pads 21 of the circuit board 10 than at room temperature. 
In re claim 9, Chen discloses an interval between the LEDs 41 transferred onto the circuit board 20 being greater than a width of one LED [Figs. 2 & 4].
In re claim 10, Chen discloses an interval between the LEDs 41 transferred onto the circuit board 20 being constant [Figs. 2 & 4].
Contact Information
4.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 15, 2021											    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815